               Case 2:20-cv-02160-VCF Document 28 Filed 07/23/21 Page 1 of 3




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 Nevada Bar No. 14853

 4 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 5 160 Spear Street, Suite 800
   San Francisco, California 94105
 6 Telephone: (510) 970-4811
   Facsimile: (415) 744-0134
 7 E-Mail: allison.cheung@ssa.gov

 8 Attorneys for Defendant

 9
                                      UNITED STATES DISTRICT COURT
10
                                              DISTRICT OF NEVADA
11

12   IRA REED,                                           )
                                                         )   Case No.: 2:20-cv-02160-VCF
13           Plaintiff,                                  )
                                                         )   STIPULATION TO VOLUNTARY
14                   v.                                  )   REMAND PURSUANT TO SENTENCE
                                                         )   FOUR OF 42 U.S.C. § 405(g) AND TO
15   KILOLO KIJAKAZI,                                    )   ENTRY OF JUDGMENT FOR
     Acting Commissioner of Social Security,1            )   PLAINTIFF
16                                                       )
             Defendant.                                  )
17                                                       )
                                                         )
18

19
             IT IS HEREBY STIPULATED by and between the parties, through their undersigned
20
     attorneys, and with the approval of the Court, that this action be remanded for further administrative
21
     action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
22
             On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for
23
     a new decision.
24

25   1
      Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d)
     of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as the
26   defendant in this suit. No further action need be taken to continue this suit by reason of the last sentence of
     section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
              Case 2:20-cv-02160-VCF Document 28 Filed 07/23/21 Page 2 of 3




 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3

 4 Dated: July 23, 2021                           Respectfully submitted,

 5                                                OSTERHOUT BERGER DISABILITY LAW, LLC
 6                                                /s/ Karl E. Osterhout
                                                  KARL E. OSTERHOUT
 7                                                (*as authorized via email on July 23, 2021)
                                                  Attorney for Plaintiff
 8

 9
     Dated: July 23, 2021                         Respectfully submitted,
10
                                                  CHRISTOPHER CHIOU
11                                                Acting United States Attorney
12                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15

16

17
                                                            IT IS SO ORDERED:
18

19                                                          HON. CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
20
                                                                       7-23-2021
21                                                          DATED: ___________________________
22

23

24

25

26                                                      2
              Case 2:20-cv-02160-VCF Document 28
                                              27 Filed 07/23/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My

 3 business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to

 4 the above-entitled action. On the date set forth below, I caused service of STIPULATION TO
   VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g) AND TO
 5
   ENTRY OF JUDGMENT FOR PLAINTIFF on the following parties by electronically filing the
 6
   foregoing with the Clerk of the District Court using its ECF System, which provides electronic notice
 7
   of the filing:
 8

 9         Karl E. Osterhout
           Karl@mydisabilityattorney.com
10
           Attorney for Plaintiff
11
           Hal Taylor
12         haltaylorlawyer@gbis.com
           Attorney for Plaintiff
13
           I declare under penalty of perjury that the foregoing is true and correct.
14
           Dated: July 23, 2021
15

16                                                          /s/ Allison J. Cheung
                                                            ALLISON J. CHEUNG
17                                                          Special Assistant United States Attorney
18

19

20

21

22

23

24

25

26                                                      3
